OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 16, 1965. In this proceeding to discipline him for professional misconduct, the respondent was charged with having been found guilty of violating section 7203 of title 26 of the United States Code, in that during the calendar year 1970, he knowingly, willfully, and unlawfully failed to file an income tax return with the Internal Revenue Service. The respondent was sentenced to be committed to the custody of the Attorney General for imprisonment for one year. Execution of the'sentence was suspended, the respondent was placed on probation for a period of five years and was directed to pay a fine in the sum of $10,000.
The Referee found that the charge had been fully sustained by the proof. The petitioner has moved to confirm the report of the Referee.
*448After reviewing all of the evidence, we are in full agreement with the report of the Referee. The respondent is guilty of the afore-mentioned charge of misconduct. The petitioner’s motion is granted.
In determining an appropriate measure of discipline to be imposed, we are mindful of the heavy penalties already imposed on the respondent and his previously unblemished record. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Hopkins, Damiani, Titone and Thompson, JJ., concur.